Order unanimously reversed on the law, without costs and application granted to invalidate and declare void respond-dent’s nominating petitions (see Matter of Goodman v. Board of Elections of City of N. T., 40 A D 2d 663, affd. 31 N Y 2d 763; Matter of Eaton v. Monahan, 72 Mise 2d 676). In passing we call to the attention of the Legislature the need to amend the form in subdivision 3 of section 138 of the Election Law to indicate clearly that the “ witness ” must not only be a “ qualified voter of the state ” but one who is also “ qualified to sign the petition.” (Order entered Oct. 17, 1973.) (Appeal from order of Monroe Special Term, directing name to be placed on ballot.) Present— Goldman, P. J., Del Vecchio, Witmer, Moule and Simons, JJ.